Mitcham Industries, Inc.
Stock Awards Plan

Form of Phantom Share Agreement

         
Grantee:
    —  
Date of Grant:
    —  
Number of Phantom Shares Granted:
    —  

1. Notice of Grant. I am pleased to inform you that you have been granted
Phantom Shares pursuant to the Mitcham Industries, Inc. Stock Awards Plan (the
“Plan”) with respect to the above number of shares of Common Stock of Mitcham
Industries, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Agreement. A Phantom Share represents one notional (or phantom)
share of Common Stock of the Company.

2. Vesting of Phantom Shares. Subject to the further provisions of this
Agreement, the Phantom Shares shall become vested on the first anniversary of
the Date of Grant.

Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of the following events the Phantom
Shares shall vest as provided below:

(a) Disability. If your employment with the Company terminates by reason of a
disability that entitles you to benefits under the Company’s long-term
disability plan, the Phantom Shares shall become fully vested.

(b) Death. If you die while in the employ of the Company, the Phantom Shares
shall become fully vested.

(c) Other Terminations. If your employment with the Company is terminated for
any reason other than as provided in paragraphs 2(a) and (b) above, the Phantom
Shares shall be automatically cancelled and forfeited without payment.

(d) Change of Control. The Phantom Shares automatically shall become fully
vested upon a Change of Control.

All Phantom Shares that are not vested on your termination of employment with
the Company shall be automatically cancelled and forfeited without payment upon
your termination. For purposes of this Agreement, “employment with the Company”
shall include being an employee or a Director of, or a Consultant to, the
Company or an Affiliate. However, if your Award is subject to Section 409A of
the Code, whether your employment with the Company has terminated will be
determined in accordance with the regulations issued under Section 409A.

3. Payment. Subject to Paragraph 6 below, upon vesting of the Phantom Shares the
Company shall cause a certificate or certificates for an equal number of shares
of Common Stock to be issued in your name in cancellation of the Phantom Shares
that have vested.

4. Nontransferability of Phantom Shares. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of Phantom Shares in any manner otherwise than
by will or by the laws of descent or distribution.

5. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Texas.

6. Withholding of Tax. To the extent that the grant or vesting of a Phantom
Share results in the receipt of compensation by you with respect to which the
Company or an Affiliate has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, which, with the consent of the Committee, may include
withholding a number of Shares that would otherwise be delivered on vesting that
have an aggregate Fair Market Value that does not exceed the amount of taxes to
be withheld, you shall deliver to the Company or the Affiliate such amount of
money as the Company or the Affiliate may require to meet its withholding
obligations under such applicable law. No delivery of Shares shall be made under
this Agreement until you have paid or made arrangements approved by the Company
or the Affiliate to satisfy in full the applicable tax withholding requirements
of the Company or Affiliate.

7. Amendment. This Agreement may be modified only by a written agreement signed
by you and an officer of the Company who is expressly authorized by the Company
to execute such document; provided, however, notwithstanding the foregoing, the
Company may make any change to this grant, in writing, without your consent if
such change is not adverse to your rights under this Agreement.

8. General. These Phantom Shares are granted under and governed by the terms and
conditions of the Plan and this Agreement. In the event of any conflict, the
terms of the Plan shall control. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this agreement.

MITCHAM INDUSTRIES, INC.

By:
Name:
Title:


